Title: To James Madison from George Graham, 20 December 1816
From: Graham, George
To: Madison, James


        
          Der. 20th. 1816
        
        The Acting Secretary of War has the honor to submit to the President, the report made by the Commissioner of Claims, relative to his proceedings under the act, “authorizing the payment for property lost, captured, or destroyed by the Enemy, while in the military service of the United States, and for other purposes.”
        
          Geo: Graham
        
      